FILE COPY



                                            BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                          No. 07-12-00378-CV

                       Levada M. Wells, Trustee of the Wells Family Trust

                                                   v.

                                         Weldon R. Johnson, Jr.

             (No. 10265 IN 46TH DISTRICT COURT OF HARDEMAN COUNTY)


Type of Fee                    Charges       Paid       By
Motion fee                     $10.00        E-PAID     Cantey Hanger LP
Supplemental clerk's record    $163.00       UNKNOWN    �
Supplemental clerk's record    $15.00        UNKNOWN    �
Motion fee                     $10.00        E-PAID     Leonard Key & Key PLLC
Motion fee                     $10.00        UNKNOWN
                                                        �
Clerk's record                 $377.00       PAID
                                                        Leonard Key & Key, PLLC
Indigent                       $25.00        PAID
                                                        Leonard Key & Key, PLLC
Filing                         $100.00       PAID
                                                        Leonard Key & Key, PLLC
Supreme Court chapter 51 fee   $50.00




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                                 IN TESTIMONY WHEREOF, witness my hand
                                                 and the Seal of the COURT OF APPEALS for
                                                 the Seventh District of Texas on February 10,
                                                 2015.


                                                 Vivian Long
                                                 VIVIAN LONG, CLERK